Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "14" and "12" have both been used to designate “mounting plate” at paragraphs [0016] and [0023], reference characters "16" and "14" have both been used to designate “heated chassis” at paragraph [0023] and reference characters "36" and "26" have both been used to designate “ring portion” at paragraph [0030].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 11,181,545 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. an angle of attack sensor comprising a vane assembly, a multi-piece faceplate adjacent the vane assembly, the faceplate including a heated chassis defining a pocket and a mounting plate positioned on the heated chassis and having a first opening, the heated chassis including a protrusion that extends into a second opening in the mounting plate as claimed).  Therefore, all pending claims are rejected in view of claims 1 - 18 of U.S. No. 11,181,545 (see also claim to claim mapping below):

Claims of Instant Application (17/506382)
 
Claims of US Patent No. 11,181,545 B2
1
 
1,9
2
 
2,7
3
 
8
4
 
4
5
 
11
6
 
3
7
 
5
8
 
6
9
 
3
10
 
10
13
 
13,17
14
 
14,15
15
 
13
16
 
16
17
 
5
18
 
3
20
 
8,4



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 - 14, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0344137 A1 to Bartz et al. (hereinafter “Bartz”) in view of U.S. Patent No. 5,438,865 to Greene (hereinafter “Greene”).

Regarding Claim 1, Bartz teaches an angle of attack sensor (see abstract, Figs. 1 - 3) comprising: 
a vane assembly (see airfoil-shaped body 106 that is rotatable thus serving as the claimed vane assembly, see paragraph [0021] and Figs. 1 - 3); and 
a multi-piece faceplate (see faceplate 222, Figs. 2, 3, see paragraph [0026]) adjacent the vane assembly (see arrangement at Fig. 2), the faceplate including: 
a heated chassis defining a pocket (see heating apparatus 208 which surrounds the outer casing 210 and which raises the temperature of the casing 210 as described at paragraph [0026], thus the outer casing defining the pocket as claimed); and 
a mounting plate (see faceplate 222, Figs. 2, 3) positioned on the heated chassis (208, 210) and having a first opening (see multiple holes on faceplate 222 at Fig. 3, thus any of the openings read on the invention as claimed); 
wherein the vane assembly (106) has a vane base (see for instance a rotatable mount 214, Figs. 2, 3, see paragraphs [0025], [0032]) that is positioned in the pocket of the heated chassis (see arrangement at Fig. 2 illustrating the base portion 214 being positioned inside the outer casing 210 (i.e. the pocket of the heated chassis), thus reading on the invention as claimed) and connected to a vane shaft (see portion of the airfoil-shaped body 106 that extends into the outer casing 210, see annotated figure below, thus reading on the invention as claimed), and the heated chassis includes a protrusion that extends into a second opening in the mounting plate (see the heated chassis 210, 208 comprising a protrusion, see annotated Figure below, that extends into an opening in the faceplate 222).  
Even though Bartz teaches a vane assembly 106 comprising base 214 as indicated above, Bartz is silent regarding the vane assembly comprising a vane shaft.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the connection portions as annotated in the Figure below as the vane shaft, since the base 214 is connected to the inside of the casing 210 as illustrated at Fig. 2 of Bartz.
In addition, Greene, in the same field of endeavor, teaches a vane assembly comprising a vane base and a vane shaft (see Fig. 5 illustrating the vane 4 mounted on shaft 36 with a sealing ring 38, see Col. 3, lines 1 - 49).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a vane assembly of Greene into Bartz, in order to efficiently and securely support and balance the vane.

    PNG
    media_image1.png
    580
    769
    media_image1.png
    Greyscale

Regarding Claim 13, Bartz teaches a faceplate for an angle of attack sensor (see faceplate 222, Figs. 2 - 3, see abstract) comprising: 
a heated chassis defining a pocket at a central portion of the heated chassis (see heating apparatus 208 which surrounds the outer casing 210 and which raises the temperature of the casing 210 as described at paragraph [0026], thus the outer casing defining the pocket as claimed), the pocket (210, 208) being configured to receive a vane base (see for instance a rotatable mount 214, Figs. 2, 3, see paragraphs [0025], [0032]) of a vane assembly (see airfoil-shaped body 106 that is rotatable thus serving as the claimed vane assembly, see paragraph [0021] and Figs. 1 - 3) connected to a vane shaft (see portion of the airfoil-shaped body 106 that extends into the outer casing 210, see annotated figure above, thus reading on the invention as claimed); and 
a mounting plate (see faceplate 222, Figs. 2, 3) positioned on the heated chassis (208, 210) and having a first opening and a second opening (see multiple holes on faceplate 222 at Fig. 3, see also additional holes at the side portion of plate 222 as indicated in the annotated Figure above, thus any of the openings read on the invention as claimed); 
wherein the heated chassis includes a protrusion that extends into the second opening in the mounting plate (see the heated chassis 210, 208 comprising a protrusion, see annotated Figure above, that extends into an opening in the faceplate 222).  
Even though Bartz teaches a vane assembly 106 comprising base 214 as indicated above, Bartz is silent regarding the vane assembly comprising a vane shaft.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the connection portions as annotated in the Figure above as the vane shaft, since the base 214 is connected to the inside of the casing 210 as illustrated at Fig. 2 of Bartz.
In addition, Greene, in the same field of endeavor, teaches a vane assembly comprising a vane base and a vane shaft (see Fig. 5 illustrating the vane 4 mounted on shaft 36 with a sealing ring 38, see Col. 3, lines 1 - 49).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a vane assembly of Greene into Bartz, in order to efficiently and securely support and balance the vane.

Regarding Claim 2, Bartz as modified above teaches wherein the heated chassis (210, 208 of Bartz) is made of thermally conductive metal or metal alloys (see paragraphs [0026], [0029] of Bartz describing the heating apparatus comprising heating element 220 which may be a resistive element, metallic based heating element that uses a metallic conducting element, thus reading on the invention as claimed), and the mounting plate (222) is made of a material selected from the group consisting of: polymers, composites, and metals (see paragraphs [0029], [0034] of Bartz).  

Regarding Claim 3, Bartz as modified above teaches a heater positioned on the heated chassis (see heating element 220 arranged on the heating apparatus 208 around 210, see paragraph [0026], Fig. 2 of Bartz).  

Regarding Claim 4, Bartz as modified above teaches further including a fastener connected to the heated chassis and the mounting plate (see Fig. 3 of Bartz and/or Col. 2, lines 30 - 38 and Fig. 1 of Greene).  

Regarding Claim 5, Bartz as modified above teaches wherein the heated chassis (208, 210 of Bartz) defines the pocket at a central portion of the heated chassis (see central portion of casing 210, Fig. 2 of Bartz, thus reading on the invention as claimed).  

Regarding Claim 6, Bartz as modified above teaches further including an air gap between the heated chassis and the mounting plate (see gap formed between 210 and 222 of Bartz at Fig. 2).  

Regarding Claims 7 and 17, Bartz in view of Greene as modified above teaches further including a standoff positioned between the heated chassis and the mounting plate, wherein the standoff is configured to be a thermal break between the heated chassis and the mounting plate (see heating apparatus 208 that is hingedly connected at 406 as shown at Fig. 5 of Bartz and/or see Col. 3, lines 36 - 44, Fig. 5 of Greene stating “the vane 4 is mounted on shaft 36 together with a sealing ring 38.  The sealing ring 38 includes a circumferential channel 39 and side wall or rim 40”).  

Regarding Claim 8, Bartz in view of Greene as modified above teaches wherein the standoff is comprised of a material selected from the group consisting of: stainless steel, plastic, polymers, and composites (see paragraph [0028] of Bartz stating “it may be necessary that the heating apparatus 208 has a level of rigidity able to withstand forces, especially vibrational forces, experienced during the operation of the aircraft 100. The support element 218 may be, in a configuration, a metal collar”).

Regarding Claims 9, and 18, Bartz in view of Greene as modified above teaches further including an air gap between the heated chassis and the mounting plate (see gap formed between 210 and 222 of Bartz at Fig. 2).  

Regarding Claims 10 and 16, Bartz in view of Greene as modified above teaches wherein the heated chassis includes an annular space extending into the heated chassis from an exterior surface of the heated chassis (see arrangement of heated chassis 208, 210 at Figs. 2 - 3 of Bartz and/or Col. 3, Lines 36-43, of Greene stating “As shown in FIG. 5, the vane 4 is mounted on shaft 36 together with a sealing ring 38. The sealing ring 38 includes a circumferential channel 39 and side wall or rim 40. The side wall or rim 40 fits within a mating channel 41 in a mounting assembly 42 to form a seal against water entering sensor 2”).  

Regarding Claim 11, Bartz as modified above teaches wherein the protrusion and the second opening are positioned downstream of the vane assembly (see Fig. 2 of Bartz and also annotated Figure above).  

Regarding Claims 12 and 19, Bartz as modified above teaches wherein the heated chassis includes a second protrusion that extends into a third opening in the mounting plate (see protrusion areas at left and right side as shown at Fig. 2 of Bartz and annotated Figure above).  

Regarding Claim 14, Bartz in view of Greene as modified above teaches wherein the heated chassis is made of thermally conductive metal or metal alloys (see paragraphs [0026], [0029] of Bartz describing the heating apparatus comprising heating element 220 which may be a resistive element, metallic based heating element that uses a metallic conducting element, thus reading on the invention as claimed), and the mounting plate is thermally isolated from the heated chassis (even though Bartz in view of Greene may be construed as not explicitly teaching the mounting plate being thermally isolated from the heated chassis, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally isolated material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).  
 
Regarding Claim 20, Bartz in view of Greene as modified above teaches a heater positioned on the heated chassis (see heating element 220 arranged on the heating apparatus 208 around 210, see paragraph [0026], Fig. 2 of Bartz) and a fastener connected to the heated chassis and the mounting plate (see Fig. 3 of Bartz and/or Col. 2, lines 30 - 38 and Fig. 1 of Greene).  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if the Double Patenting rejection raised above is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be made upon applicant’s response.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action comprising relevant prior arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855